Citation Nr: 1313417	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  06-21 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for residuals, discectomy and attempted lumbar fusion with revision secondary to the service-connected residuals, gunshot wound (GSW) right knee, with degenerative changes.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2005 and May 2009 by or on behalf of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the service connection hypertension issue for additional development in March 2008 and April 2010, and remanded all issues on appeal for further development in August 2012.  

Initially, the Board notes that the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for a total disability rating based upon individual unemployability (TDIU) is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1), however, is to be solely a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, ___Vet. App.___, No. 10-1785, 2013 WL 1224810 (Vet. App. Mar. 27, 2013).  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court held that "[special monthly compensation] benefits are to be accorded when a veteran becomes eligible without need for a separate claim."  The Board finds that service connection in this case is established for more than one disability and entitlement to a TDIU is appropriately addressed as a separate issue on appeal.

The Board further notes that a December 2011 rating decision reduced the Veteran's rating for his service-connected residuals, GSW right knee, with degenerative changes apparently without consideration of the provisions of 38 C.F.R. § 3.105(e).  The Veteran did not appeal the reduction issue; however, the Court has held that a reduction is void ab initio when a veteran's rating is reduced without observing the applicable VA regulations.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  The issue of entitlement to an increased rating for type II diabetes mellitus has been raised by the record, but adjudication was deferred by the Agency of Original Jurisdiction (AOJ) in a November 2010 rating decision without subsequent indication that the claim was resolved or withdrawn.  The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in its August 2012 remand the Board's instructions included that appropriate action be taken to associate original claims for a rating in excess of 50 percent for PTSD, service connection for a back disability, and entitlement to a TDIU, and, in essence, to associate all relevant documents and records with the Veteran's claims folder.  The issues on appeal were then to be readjudicated and a supplemental statement of the case was to be sent to the Veteran and his representative.  Although additional records were associated with the appellate issues as requested and supplemental statements of the case were issued in January 2013, pertinent matters arising from these records were not adequately addressed upon readjudication of these claims.  

The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  For these, and other reasons, the case must again be remanded prior to appellate review.

Significantly, the Board notes that private medical records added to the record from November 2012 note that magnetic resonance imaging (MRI) of the right knee revealed degenerative changes in the menisci and a chronic complete tear in the anterior cruciate ligament.  It was noted that an additional study of the lumbar spine would be ordered to evaluate for a herniated nucleus pulposus (HNP), but no records associated with any subsequent study has been received.  In statements in support of his service connection claim, the Veteran asserted that he had a back disorder as a result of an unnatural gait caused by his service-connected right knee disability.  He reported he had walked with a severe limp since he was wounded in Vietnam and that his unnatural gait caused damage and spasms to the lumbar spine.  It is unclear from the available record whether an HNP or any other back disability was incurred or aggravated as a result of a service-connected disability.

The Veteran's back claim was last addressed by VA examination in May 2009, which included diagnoses of lumbar spondylosis and residuals of diskectomy and attempted lumbar fusion with revision.  It was noted that the Veteran reported a history of back pain since the 1980's and that he described pain beginning when he was unloading skids from the back of his truck.  The examiner found the back disability at that time was believed to have begun in the late 1980's after an episode of trauma pulling skids, but that prior to that injury he had some preexisting baseline degenerative disk disease more likely to be an age-related progression rather than due to his knee disability.  The examiner, however, did not address the significance, if any, of a January 1967 service treatment report indicating complaints of back pain nor whether the present back disability had been permanently aggravated by a service-connected disability.  The Board notes the private medical records associated with the Veteran's work-related injury and surgery in the 1980's are not included in the available record and may be beneficial in substantiating his service connection claim.

The Board also notes that in correspondence dated in April 2008 the Veteran asserted, in essence, that his hypertension had developed as a result of his PTSD.  VA records show that a diagnosis of PTSD was provided in April 2008.  Although the issue of secondary service connection for hypertension was addressed as related to his diabetes mellitus disability, there is no indication of any action as to his claim that hypertension developed or was aggravated by PTSD.  

The Board further notes that in his November 2008 application for a TDIU the Veteran asserted he was unable to work as a result of his PTSD, diabetes, and leg disabilities.  Subsequently, he claimed, in essence, that the employability determination did not adequately consider all of his service-connected disabilities.  An April 2012 informal hearing presentation noted the Veteran had asserted he was unemployable due to his diabetes mellitus disability alone.  The Veteran has submitted additional private medical records indicating that his service-connected disabilities, including PTSD, may have increased in severity.  

VA records show service connection is presently established for chronic kidney dysfunction associated with type II diabetes mellitus (60 percent), PTSD (50 percent), type II diabetes mellitus (20 percent), cerebrovascular accident with carotid artery disease status post carotid artery endarterectomy on the left with headaches associated with type II diabetes mellitus (10 percent), peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus (10 percent), peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus (10 percent), and residuals, GSW, right knee, with degenerative changes (10 percent).  A combined service-connected disability rating of 90 percent is in effect from February 18, 2010.  

VA Training Letter 10-07 provides guidance for rating purposes.  The letter additionally provides that an examiner should be requested to provide an opinion as to whether or not a Veteran's service-connected disability(ies) render him or her unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that for a 70 percent rating, the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Federal Circuit held that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas" and that the regulation requires an ultimate factual conclusion as to the level of impairment in most areas.  Vazquez-Claudio v. Shinseki, ___F.3d.___, 2013 WL 1395804 (Fed. Cir. Apr. 8, 2013).  

The Board finds that additional development is required in this case for an adequate determination of the issues on appeal.  The Veteran should be requested to provide additional information as to any back injuries he sustained during active service and to provide information or treatment records associated with any work-related back injuries sustained since active service.  VA medical opinions should be obtained that adequately address his service connection claims.  He should be scheduled for a VA psychiatric disorders examination for an opinion as to the current severity of his service-connected PTSD and, thereafter, an appropriate medical opinion must be obtained which addresses whether he is unemployable as a result of all of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide additional information as to any back injuries he sustained during active service and to provide information or treatment records associated with any work-related back injuries sustained since active service.  He should also be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of the RO's unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA mental disorders examination for an opinion as to the nature and severity of his service-connected PTSD.  All indicated examinations, tests, or studies necessary for an adequate opinion should be conducted.  The examiner should acknowledge the pertinent VA and non-VA medical opinions of record and identify all manifest PTSD symptoms with an opinion as to whether those symptoms have caused an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

Opinions should be provided based on the results of any additional examinations or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Following completion of the above requested action, obtain VA medical opinions, following any necessary examinations or tests, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran presently has hypertension and/or back disabilities as a result of active service or which were caused or permanently aggravated as a result of a service-connected disability.  An opinion must also be provided as to whether the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment.  

Opinions should be provided based on any examination findings; the credible lay evidence of prior injuries, symptom manifestation, and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



